Case 1:19-cv-01301-RLM Document17 Filed 05/15/19 Page 1 of 1 PagelD #: 29

ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE

DOCKET NO: 19-ey-1301

 

CASE: Wickham v. Philadelphia Indemnity Insurance Company

 

 

  

 

 

 

 

 

 

FI” INITIAL CONFERENCE OC) OTHER/ORDER TO SHOW CAUSE
[] DISCOVERY CONFERENCE (10 FINAL/PRETRIAL CONFERENCE
[] SETTLEMENT CONFERENCE C] TELEPHONE CONFERENCE

(0 MOTION HEARING C1 INFANT COMPROMISE HEARING
PLAINTIFF ATTORNEY
DEFENDANT ATTORNEY

 

hn drew dealt,

 

 

 

 

 

 

 

el FAC ISCOVERY TO RE COMPLETED wy N prernbeer la, 2019
[ NEXT C Zevlo many ) CONFERENCE SCHEDULED FOR OCfebey 10, ‘20

[J JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY

CL) PL. TO SERVE DEF, BY:

 

DEF. TO SERVE PL. BY:

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

 

andk also

Pha ponte Aan, a PAR Cpr 63

    

9 ax

 

 
